Citation Nr: 1103945	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran served on active duty (AD) in the Navy from August 
1945 to August 1946, and in the Air Force from June 1951 to May 
1957.  He was also a member of the Utah Army National Guard, with 
intervals of active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA), and retired from the Utah National Guard in 
July 1980.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Board in August 2009 remanded the then-appealed issues of 
entitlement to service connection for tinnitus, and entitlement 
to service connection for bilateral hearing loss, for appropriate 
development.  The RO by an October 2010 decision granted service 
connection for bilateral hearing loss, and hence there is no 
longer a case in controversy for the Board's appellate 
consideration as to that issue of entitlement to service 
connection for bilateral hearing loss.  The issue of entitlement 
to service connection for tinnitus returns to the Board for 
further review.  

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

1.  The evidence preponderates against tinnitus having developed 
or permanently increased in severity during any period of 
service, to include any periods of AD, ACDUTRA, or INACDUTRA, and 
preponderates against tinnitus otherwise being causally related 
to service.

2.  Tinnitus, as an organic disease of the nervous system, was 
not present to a compensable degree within the first post-service 
year following the Veteran's active duty periods ending in August 
1946 and May 1957. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  101(22), 
(24), 106, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled the above requirements in this case for the 
claim for service connection for tinnitus.  A VCAA notice letter 
was sent in November 2005, prior to the RO's initial adjudication 
of the claim in February 2006.  This VCAA letter and additional 
development letters in March 2006 and September 2009 collectively 
informed the Veteran of the notice and duty-to-assist provisions 
of the VCAA, of the bases of review, and of the information and 
evidence necessary to substantiate the claims.  He was also told 
by these letters that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is obtained.  
These letters were followed by the most recent RO readjudication 
of the claim by an SSOC in October 2010.  In addition, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, that 
requirement was fulfilled in a March 2006 letter which VA sent to 
the Veteran.

The VCAA and other development letters requested that the Veteran 
advise of any VA and private medical sources of evidence 
pertinent to his claim, and that he provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.  The Veteran did not inform of VA 
treatment, but did mention treatment by a private audiologist, 
though he did not report that this was treatment for tinnitus.  A 
request to that source produced an October 2005 reply letter 
informing that the audiologist had seen the Veteran in October 
2005.  As noted below, the Veteran has described his tinnitus as 
mild and only intermittent, and only discernable in quiet 
environments.  There is no indication that he received treatment 
for tinnitus proximate to service, or that the tinnitus was of 
sufficient severity to indicate treatment.  While the Veteran did 
report upon recent examination having had hearing aids for the 
past 30 years (and he reported in a prior statement that he had 
obtained these hearing aids himself with his own money), he did 
not inform of VA or private treatment for tinnitus, or of the 
availability of any treatment records pertaining to treatment for 
tinnitus, in response to VCAA or development letters requesting 
information or evidence in furtherance of his tinnitus claim.  
Service records were obtained and associate with the claims file, 
both from his active service and from the Utah Army National 
Guard.    

Pursuant to the Board's August 2009 remand, the RO afforded the 
Veteran VA examinations in May 2010 and September 2010 addressing 
his hearing loss and tinnitus.  The RO in September 2009 also 
sent the Veteran an additional VCAA or development letter 
requesting of the Veteran additional assistance in developing his 
claims, including obtaining any medical records and any evidence 
or information concerning noise exposure in service or post 
service to support the claims for service connection for hearing 
loss and tinnitus.  The Board is satisfied that development 
requested by the Board in its August 2009 remand has been 
substantially completed.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  

The Veteran was informed appropriately, including by the appealed 
rating decision,  the SOC, and the SSOCs, of records obtained, 
and, by implication, of records not obtained.  He also was 
adequately informed of the importance of obtaining all relevant 
records, and of his ultimate responsibility to see that records 
are obtained in furtherance of his claim.

As outlined in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded an initial VA examination in May 2006 to 
address the nature and etiology of the claimed hearing loss and 
tinnitus as related to service.  As noted, the Board in its 
remand requested further examination, which was afforded the 
Veteran by an audiologist in May 2010 and by an otolaryngologist 
in September 2010.  The Board finds that these VA examinations, 
taken together with the balance of the evidence of record, 
including service treatment records (STRs), are adequate for 
adjudication of the appealed claims.  See 38 C.F.R. §§ 4.1, 4.2 
(2010); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  The VA examiners reviewed the record, examined the 
Veteran, and provided opinions addressing etiology of the claimed 
tinnitus which were supported by reasoned analysis of the 
evidence and consideration of the absence of evidence of tinnitus 
developing in service or being related to service, including the 
Veteran's inability to recollect when his tinnitus began.  These 
examiners were consistent in concluding that an opinion of 
etiology, related to service or otherwise, for the Veteran's 
tinnitus could not be made without resorting to mere speculation 
due to the absence of evidence to support such an opinion. 

Where there is no evidence to support a medical opinion, further 
effort to obtain such an opinion would be futile.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty); see 
also Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to 
assist is not a license for a "fishing expedition").  Based on 
satisfactory development and adequacy of the VA examinations 
already obtained, the Board finds that no further VA examination 
is required prior to adjudication of the appealed claim.  
38 C.F.R. § 3.159(c)(4).  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Any VA development assistance 
duty under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  Neither the Veteran nor his representative 
has presented any avenues of evidentiary development which the RO 
has not pursued.  There is no reasonable possibility that 
additional evidentiary requests would further the claim being 
adjudicated.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

In summary, with regard to the service connection claim being 
adjudicated, the Board finds that any error in notice and 
development assistance cannot "reasonably affect the outcome of 
the case," and will not affect "the essential fairness of the 
[adjudication]" for the service connection claim at issue on 
appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Veteran was afforded the opportunity to produce additional 
evidence to support his claim.  The Board finds that the 
evidentiary record is adequate and the only significant medical 
questions remaining pertaining to the claim for service 
connection for tinnitus were the responsibility of the Veteran.  
See 38 C.F.R. § 3.303.  In view of the foregoing, the Board finds 
that all notification and development actions needed to render a 
decision on the Veteran's claim on appeal have been accomplished.

II.  Service Connection for Tinnitus

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty during active military,  naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010) ; 38 C.F.R. 
§ 3.303(a) (2010).  

Active military, naval, or air service includes any period of 
active duty or active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any period 
of inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), 
(d).  ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any State, under 32 
U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(3).  Post-service presumptive periods for service 
connection claims do not apply to ACDUTRA or INACDUTRA.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA, or 
from an injury incurred or aggravated while performing INACDUTRA, 
but not on a presumptive basis for disability manifested in the 
first post-service year following such ACDUTRA or INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain diseases, such as organic diseases 
of the nervous system (e.g., tinnitus where its origin is an 
organic disease of the nervous system), may be subject to service 
connection based on presumed incurrence in service if manifested 
to a compensable degree within one year subsequent to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, the Federal Circuit Court has held 
that "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see 38 C.F.R. § 3.303(a); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  See 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009)

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

In determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has been granted service connection for bilateral 
hearing loss.  That was substantially based on the opinion of an 
otolaryngologist upon examination of the Veteran for compensation 
purposes in September 2010.  That otolaryngologist concluded 
that, based on the Veteran's substantial history of noise 
exposure including of exposure to open-door helicopter noise in 
the course of numerous flights including as a  paratrooper, it is 
more likely than not that the Veteran's bilateral hearing loss 
was causally related to service.  However, the otolaryngologist 
could not say the same for the Veteran's tinnitus.  The Veteran's 
STRs and service examination records did not document any 
complaints or findings of tinnitus.  Further, although he 
reported having current tinnitus upon recent examinations, that 
tinnitus was reportedly only mild, waxing and waning, and only 
discernable to the Veteran in quiet environments.  The September 
2010 examiner noted that the tinnitus was non-pulsatile and not 
associated with otalgia or otorrhea or aural fullness, and that 
he had no history of cumulative trauma disorder (CDT) or 
autoimmune disorders.  The Veteran reported that he had played 
football with multiple blows to the head, and had several bad 
parachute landings with disorientation from these bad landings, 
but without other history of head or ear trauma and no history of 
ear surgery.  

It is significant that the Veteran reported at the September 2010 
examination that he could not recall when his tinnitus began.  In 
the absence of any self-report of a history of onset in service, 
and in the absence other evidence that might link tinnitus to 
service, the otolaryngologist concluded that he could not provide 
an opinion addressing etiology of the Veteran's tinnitus related 
to service without resorting to mere speculation.  This echoed 
the conclusions of the VA audiologist who examined the Veteran in 
May 2006, also noting that the Veteran was unclear as to the date 
of onset of his tinnitus and that, accordingly, the audiologist 
could not provide a supportive opinion as to the etiology of the 
tinnitus.  

These May 2006 and September 2010 VA examiners noted and 
apparently accepted the Veteran's statements regarding relative 
noise exposure in service and out of service, but they 
nonetheless concluded that the etiology or date of onset of the 
Veteran's tinnitus could not be ascertained without mere 
speculation in the absence of personal knowledge on the part of 
the Veteran of the approximate date of onset of the tinnitus.  

The Veteran was also afforded a VA hearing loss examination in 
May 2010, and the examining audiologist noted that it is "not 
possible to determine the etiology of tinnitus using current 
clinical techniques," and that "[e]tiology is typically  
inferred by patient history."  Here, the VA examiners in 2006 
and 2010 are thus consistent in their assessments to the effect 
that, that because the Veteran does not recall the onset of his 
tinnitus, and because the record as a whole does not otherwise 
establish a history of tinnitus with onset in service, onset in 
service or etiology otherwise related to service cannot be 
established for the Veteran's tinnitus from the evidence 
presented.  

The claims file also contains an October 2005 private 
audiologist's letter indicating that the audiologist examined the 
Veteran in October 2005 and noted his self-reported history of 
noise exposure in service.  The private audiologist then provided 
an etiology opinion linking current hearing loss to in-service 
noise exposure.  However, while the audiologist also noted the 
Veteran's self-report of tinnitus (then described as a humming 
sound, noticeable in quiet locales, and not bothersome), the 
audiologist made no attempt to address the etiology of this 
tinnitus.  

The Veteran submitted statements in support of his hearing loss 
and tinnitus claims, including a relatively extensive set of 
statements submitted in August 2009.  However, in these 
statements he did not allege any personal knowledge of the 
approximate date of onset of his tinnitus, notwithstanding his 
statements regarding noise exposure in service and relative 
absence of noise exposure after service.  He did, in statements 
received in August 2009, assert that he had undergone a VA 
examination at some time prior to August 2001 during which he was 
asked about tinnitus, which was described to him as a ringing in 
the ears and which he took to mean a bell-like ringing, so that 
he replied in the negative for any current tinnitus.  (The claims 
file does not contain a record of a VA examination documenting 
the presence or absence of tinnitus prior to August 2001.)  
However, as the Veteran indicated in that August 2009 submission 
that he now knows tinnitus may encompass sounds other than bell-
like ringing, and thus may encompass the mild hissing-type noise 
that he reportedly now hears intermittently in quiet 
environments, the fact that the Veteran still asserted at more 
recent VA examinations in 2010 that he did not know when the 
tinnitus began implies that in fact he did not recall whether or 
not he had tinnitus in the past when he reportedly had been 
examined by VA prior to August 2001 and replied that he did not 
have tinnitus.  Thus, for purposes of the present adjudication, 
the Board and VA examiners are left with precisely the same 
circumstances of the Veteran's not knowing when he his tinnitus 
began as would be present if he had not submitted the August 2009 
statements injecting a question of whether or not tinnitus was 
present at the time of some prior VA examination yet not reported 
at that examination.

The Board has carefully reviewed the claims folders, including 
STRs and service examination records, as well as post-service VA 
records, statements by the Veteran, VA examination reports, and 
all other evidence presented of record.  None of this evidence 
provides evidence to support the presence of tinnitus in AD from 
August 1945 to August 1946 and from June 1951 to May 1957, to 
support the presence of tinnitus in years immediately proximate 
to those periods of AD, or to support the onset of tinnitus 
during ACDUTRA or INACDUTRA (prior to his retirement from the 
National Guard in July 1980). 

There being an absence of evidence to support an onset of 
tinnitus in service as a chronic condition, to support tinnitus 
as related to disease or injury in AD or ACDUTRA or related to 
injury in INACDUTRA, or otherwise to support a causal link 
between service and current tinnitus, the Board finds that direct 
service connection is not warranted.  38 C.F.R. § 3.303; Ponds.  
Moreover, in the absence of evidence of tinnitus present to a 
disabling degree within the first year following either period of 
AD, service connection on a first-year-post-service presumptive 
basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.  Because 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has in this case duly considered the Veteran's 
statements, and recognizes that he is competent to address the 
presence of symptoms of tinnitus disability.  Jandreau.  However, 
in this case the Veteran's statements ultimately do not support 
the claim, because he has acknowledged at recent examinations 
that he does not recall when his tinnitus began.   




ORDER

Service connection for tinnitus is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


